Name: Decision No 1/91 of the EEC-Malta Association Council of 25 November 1991 amending Annex III of Protocol No 2 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: Europe;  leather and textile industries;  international trade;  European construction;  executive power and public service
 Date Published: 1991-12-03

 Avis juridique important|21991D1203(01)Decision No 1/91 of the EEC-Malta Association Council of 25 November 1991 amending Annex III of Protocol No 2 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 331 , 03/12/1991 P. 0015 - 0016DECISION No 1/91 OF THE EEC-MALTA ASSOCIATION COUNCIL of 25 November 1991 amending Annex III of Protocol No 2 concerning the definition of the concept of 'originating products` and methods of administrative cooperation (91/607/EEC)THE ASSOCIATION COUNCIL, Having regard to the Agreement creating an Association between the European Economic Community and Malta and signed on 5 December 1970, Having regard to Protocol No 2 concerning the definition of the concept of 'originating products` and methods of administrative cooperation, hereinafter called 'Protocol No 2`, and in particular Article 25 thereof, Whereas the Joint Declaration attached to Decision No 1/89 of the Association Council provides for a review of the changes made to the rules of origin following the introduction of the Harmonized System where the amendments result in a situation prejudicial to the interest of the sectors concerned; whereas it also provides for the substance of the rule of origin concerned to be restored as from 1 January 1990; Whereas the rule of origin concerning 'other garments, women's or girls`, embroidered', which was established by Decision No 1/89 of the Association Council, should be amended to restore the substance of this rule as it was before the introduction of the Harmonized System, HAS DECIDED AS FOLLOWS: Article 1 In Annex III to Protocol No 2 to the Agreement between the European Economic Community and Malta, the wording of the entry relating to HS headings Nos ex 6202, ex 6204, ex 6206, ex 6209 and ex 6217 is hereby replaced by that set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day on which it is adopted. It shall be applicable from 1 January 1990. Done at Brussels, 25 November 1991. For the Association Council The President Ch. INGUANEZ ANNEX >TABLE>(1) See introductory Note 7 for the treatment of textile trimmings and accessories.